
	

114 HR 3203 IH: Vacant Homes Act of 2015
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3203
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Higgins introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require prompt responses by mortgage owners of homes in foreclosure to short sale offers to
			 purchase such homes, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Vacant Homes Act of 2015. 2.Prompt response required (a)Before Foreclosure (1)90 days provided to respondWith respect to a home in foreclosure, the mortgage owner of such home who receives notice from the owner of such home (or from such owner’s designee) of a qualified offer to buy such home in a short sale shall, no later than 90 days after receipt of such notice, provide a response to—
 (A)such homeowner; and (B)the person who made such offer.
 (2)Certification required when owner in imminent defaultIf such home is a home in foreclosure only because the owner is in imminent default on a loan secured by a mortgage of such home, a communication from such owner (or designee) to such mortgage owner does not constitute notice under paragraph (1) unless such owner certifies in such notice that he or she is in imminent default on such loan.
 (3)Contents of responseA response described under paragraph (1) shall— (A)state that such mortgage owner accepts the offer; or
 (B)state that such mortgage owner rejects the offer and adequately provide a reason for such rejection.
 (4)Sufficient responsesA response described under paragraph (1) which states that such mortgage owner rejects the offer adequately provides a reason for such rejection only if it provides—
 (A)a counteroffer stating— (i)an alternative price at which the mortgage owner would approve the offer; and
 (ii)an economic analysis demonstrating a reasonable expectation that, within the 1-year period following the 90-day period under subsection (a), the home’s fair market value will likely be equal or greater than such alternative price;
 (B)proof that the home’s title is encumbered such that the transfer of title proposed by the offer is prohibited;
 (C)proof that another mortgage owner of the home prohibits its being the subject of a short sale; or (D)proof that an enforceable contract between the mortgage owner and another person prohibits the mortgage owner from approving the offer.
					(b)After foreclosure
 (1)90 days provided to respondWith respect to a foreclosed home, the owner of such home (or a servicer acting on behalf of the owner) who receives a qualified offer to buy such home shall, no later than 90 days after receipt of such offer, provide a response to the person who made such offer.
 (2)Contents of responseA response described under paragraph (1) shall— (A)state that such owner or servicer accepts the offer; or
 (B)state that such owner or servicer rejects the offer and adequately provide a reason for such rejection.
 (3)Sufficient responsesA response described under paragraph (1) which states that such mortgage owner rejects the offer adequately provides a reason for such rejection only if it provides—
 (A)a counteroffer stating— (i)an alternative price at which the mortgage owner would approve the offer; and
 (ii)an economic analysis demonstrating a reasonable expectation that, within the 1-year period following the 90-day period under subsection (a), the home’s fair market value will likely be equal or greater than such alternative price; or
 (B)proof that the home’s title is encumbered such that the transfer of title proposed by the offer is prohibited.
					3.Private rights of action
 (a)For homeownersA homeowner who has provided a mortgage owner with notice of a qualified offer under section 2(a) and does not within 90 days receive the response required thereunder may bring a civil action in the district court of the United States for the district in which such home is located against an entity required to provide such response.
 (b)For offerorsA person who has made a qualified offer to purchase a home in foreclosure or a foreclosed home and does not receive a response within the 90-day period applicable under section 2(a) or 2(b) may bring a civil action in the district court of the United States for the district in which such home is located against an entity required to provide such response.
 (c)ReliefThe relief sought in a civil action under subsection (a) or (b) may include an order requiring the defendant to comply with section 2.
			4.Authority granted to the Bureau of Consumer Financial Protection
 (a)Enforcement authorityThe Bureau of Consumer Financial Protection may apply to the district court of the United States for the district in which a home in foreclosure or a foreclosed home is located for an order requiring—
 (1)the mortgage owner of such home in foreclosure to comply with section 2, and for such other relief as the court may deem appropriate to carry out this Act; or
 (2)the owner of such foreclosed home (or a servicer acting on behalf of such owner) to comply with section 2, and for such other relief as the court may deem appropriate to carry out this Act.
 (b)Rulemaking authorityThe Bureau of Consumer Financial Protection shall have the power to make such rules as may be necessary or appropriate to carry out this Act.
 5.DefinitionsAs used in this Act: (a)Dwelling; homeThe terms dwelling and home have the meaning given the term dwelling under section 103 of the Truth in Lending Act (15 U.S.C. 1602).
 (b)Foreclosed HomeThe term foreclosed home means a dwelling whose owner obtained such dwelling— (1)by reason of the acceptance by such owner (or by a servicer acting on behalf of such owner) of a deed in lieu of foreclosure on a mortgage of that dwelling; or
 (2)by reason of foreclosure on a mortgage of that dwelling by such owner (or by a servicer acting on behalf of such owner).
 (c)Home in foreclosureThe term home in foreclosure means a dwelling— (1)whose owner is in imminent default on a loan secured by a mortgage of such dwelling;
 (2)whose owner has defaulted on a loan secured by a mortgage of such dwelling; or (3)which is the subject of a foreclosure proceeding.
 (d)Imminent defaultThe term imminent default with respect to a loan obligation means a situation in which the obligor under such loan— (1)is current, or delinquent by less than 30 days, on the obligation under such loan; and
 (2)is experiencing a significant reduction in income or other hardship that will severely limit his or her ability to make the next required payment on such loan.
 (e)MortgageThe term mortgage includes a deed of trust or other security interest in real property. (f)Mortgage ownerThe term mortgage owner with respect to a dwelling means—
 (1)the mortgagee of such dwelling; (2)the obligee of a loan secured by a mortgage of such dwelling; or
 (3)the servicer of a loan secured by a mortgage of such dwelling. (g)Qualified offer (1)In generalThe term qualified offer means an offer to buy a home for at least the lowest of—
 (A)half the assessed value of a home for the purposes of State or local taxation; or (B)half the value of a home as established by a private appraisal.
 (2)No appraisal or assessmentIf a home that is the subject of an offer to buy has not been assessed for tax purposes or by a private appraisal, such offer shall be deemed to be a qualified offer if it includes an offer to pay at least half the home’s value as estimated for accounting purposes by—
 (A)if it is a foreclosed home, its owner; or (B)if it is a home in foreclosure, its mortgage owner.
 (h)ServicerThe term servicer has the meaning given such term under section 6(i)(2) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)(2)), and includes a person who was a servicer of a loan secured by a dwelling before that dwelling became a foreclosed home.
 (i)Short saleThe term short sale means a transaction— (1)involving the sale of a dwelling that is the subject of a mortgage securing a loan for less than the amount of the outstanding obligation under such loan; and
 (2)in which the mortgage owner of such dwelling— (A)accepts the proceeds of such sale in partial or complete satisfaction of such loan; and
 (B)releases the mortgage of such dwelling.  